Judge GREENE
dissenting.
I do not agree with the majority “that the trial court erred in placing the burden of proof on plaintiff to show nonpayment.” The general rule placing the burden of proving payment upon the party asserting payment does not apply in this case because the plaintiff seeks recision of the deed transfer on the grounds of nonpayment. See 70 C.J.S. Payment § 62 (1987). As such, nonpayment is an essential element of the plaintiff’s case and the plaintiff has the burden of proof on this issue. 70 C.J.S. Payment § 69, at 58 (1987) (“in a contract action, plaintiff has the burden of proving the nonpayment where the nonpayment is the very breach alleged”). Accordingly, the trial court correctly instructed the jury and did not err in denying plaintiff’s motion for a new trial.